Citation Nr: 0919550	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-13 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for traumatic nasal 
diffusion.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for depression.

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for scars on the face 
and skull.

7.  Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to 
November 1959.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2008, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board (travel Board hearing).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.




REMAND

The Veteran's service treatment records (STRs) are not 
available for consideration.  Several attempts to obtain 
these records were unsuccessful.  It is presumed they were 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC), a military records repository.  When, as here, 
at least a portion of the STRs are lost or missing, VA has a 
heightened duty to consider the applicability of the benefit-
of-the-doubt rule, to assist the Veteran in developing his 
claims, and to explain the reasons and bases for its decision 
...."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, 
given the already several unsuccessful attempts by VA to 
obtain these records, and the NPRC's response, the Board 
finds that additional attempts to obtain these records would 
be futile.  See 38 C.F.R. § 3.159(c)(2) and (3).

During his July 2008 hearing, however, the Veteran testified 
that he had been receiving benefits from the Social Security 
Administration (SSA) since 1988 due to his various 
disabilities.  And, unfortunately, it does not appear these 
records have been obtained.  When VA is put on notice of the 
existence of relevant SSA records, VA must try and obtain 
these records before deciding the appeal.  38 C.F.R. 
§ 3.159(c)(2) and (3).  See also Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); see, too, Marciniak v. Brown, 10 Vet. 
App. 198, 204 (1997).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Obtain the Veteran's SSA records, 
including all medical records which 
formed the basis of any decision rendered 
by that agency.  Efforts to obtain these 
records should also be documented, and 
any evidence received in response to this 
request should be associated with the 
claims file for consideration.

2.  Then readjudicate the claims in light 
of the additional evidence.  If any claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




